FILED
                             NOT FOR PUBLICATION                            JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELEUTERIO JORGE VICENTE-XILOJ,                   No. 08-72515

               Petitioner,                       Agency No. A073-720-734

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Eleuterio Jorge Vicente-Xiloj, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Kin

v. Holder, 595 F.3d 1050, 1054 (9th Cir. 2010), and we deny the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based upon both internal inconsistencies within Vicente-Xiloj’s testimony and on

an inconsistency between his testimony and the death certificate he submitted

regarding the circumstances of his friend’s death, see Goel v. Gonzales, 490 F.3d

735, 739 (9th Cir. 2007) (per curiam) (inconsistencies between testimony and

documentary evidence regarding nature of attack and injuries suffered went to the

heart of the claim and supported an adverse credibility finding), and the agency

reasonably rejected Vicente-Xiloj’s explanations for these discrepancies, see

Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). Accordingly, in the

absence of credible testimony, Vicente-Xiloj’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Vicente-Xiloj fails to raise any substantive challenge to the denial of his

CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not addressed in the argument portion of a brief are deemed waived).

      PETITION FOR REVIEW DENIED.




                                          2                                     08-72515